IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 July 29, 2009
                               No. 08-10863
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

GEORGE CORNIA

                                           Plaintiff-Appellant

v.

DALLAS COUNTY SHERIFF/COUNTY JAIL

                                           Defendant-Appellee


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:08-CV-1088


Before DAVIS, GARZA and PRADO, Circuit Judges.
PER CURIAM:*
      George Cornia, Texas prisoner # 1235882, moves this court for
authorization to proceed in forma pauperis (IFP) following the district court’s
dismissal pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(i) and 1915A(b)(1) as frivolous
of his 42 U.S.C. § 1983. One who wishes to proceed IFP on appeal must show
that he is impecunious and that he will raise a nonfrivolous appellate issue.




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-10863

Baugh v. Taylor, 117 F.3d 197, 202 n. 24 (5th Cir. 1997); Carson v. Polley, 689
F.2d 562, 586 (5th Cir. 1982).
      Cornia argues that the district court erred by dismissing his suit as
duplicative because his constitutional claims are not time barred and because
he has never before sued the Dallas County Sheriff. Cornia has not shown that
the district court abused its discretion by dismissing his suit as duplicative. See
Bailey v. Johnson, 846 F.2d 1019, 1021 (5th Cir. 1988). Thus, Cornia has not
demonstrated that he will raise a nonfrivolous issue on appeal. See Howard v.
King, 707 F.2d 215, 219-20 (5th Cir. 1983). Accordingly, Cornia’s motion to
proceed IFP is denied. See Baugh v. Taylor, 117 F.3d 197, 202 n.24 (5th Cir.
1997). Because his appeal is frivolous, see Howard, 707 F.2d at 219-20, the
appeal is dismissed. See 5 TH C IR. R. 42.2.
      The district court’s dismissal of Cornia’s complaint as frivolous and the
dismissal of this appeal as frivolous both count as strikes for purposes of
§ 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).
Cornia is warned that, if he accumulates three strikes pursuant to § 1915(g), he
may not proceed IFP in any civil action or appeal filed while he is incarcerated
or detained in any facility unless he “is under imminent danger of serious
physical injury.” § 1915(g).
      MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.




                                        2